Title: From John Adams to Mathew Carey, 21 June 1815
From: Adams, John
To: Carey, Mathew



Mr Carey
Quincy June 21. 1815

I thank you for your Letter of the 14th. and printed half Sheets inclosed. I am Sorry there has been So much cause for the publication of the Olive Branch; but as I believe it will do good I have Subscribed for it. I am ashamed of the Vanity and Injustice of Some of our Preachers and Writers: and rejoice that the Events of the War have so completely confuted their Calumnies against the Southern and Transalleganean States.
You have paid a handsome compliment to a Work, which is forgotten in America, though not entirely in Europe as it has been translated into the German as well as the french Language, and, in the opinion of Some persons, has contributed Somewhat to introduce Representative Governments into Some of the old Electorates and Principalities in Germany as well as into the mighty Kingdom and Empire of France. It certainly had Some Effect in producing our present national Constitution, and more in the Adoption of it by the Several States. Never were Volumes written with more Sincerity, than the defence, and the discourses on Davila: and never were Scriptures interpreted, with less.
Perhaps, the most remarkable merit of the three first Volumes, if they have any, is the date of their composition and publication in  1787 and 1788, when the French Revolution exhibited in its countenance to the view of Mankind in general, nothing but Innocence, Purity, Virtue, Humanity, Liberty and Patriotism. It had not then assumed its face of Blood and Horror, of Murder and Massacre, of Ambition and Avarice, of Conquest Despotism and Devastation.
Mr Dilly conducted the Publication of the “Defence,” very absurdly 100 Volumes of the 2d. and third were Sent to Phyladelphia, without the first. Mr Dobson, had them, Eight and twenty Years ago, and when I left Phyladelphia there were about Eighty dollars as I understood, due to me. There have been three Editions of the first Volume printed in America, besides Cobbets; one in Boston, one in New York and one in Philadelphia. Mr Dobson has conducted with perfect Integrity and honour, from first to last. My own Indolence is only  fault. If there are any Copies of the first Volume, of whatever Edition to be had I should be glad to purchase fifty of them.
I am Sir, with much regard your humble Servant
John Adams